 1                                 UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                   ***
 4    SUNLIGHTEN, INC.,                                         Case No. 2:20-cv-00127-JAD-EJY
 5                   Plaintiff,
 6          v.                                                                ORDER
 7    FINNMARK DESIGNS, INC.,
 8                   Defendant.
 9

10          Before the Court is Defendant Finnmark Designs, LLC’s (“Defendant”) Memorandum of
11   Fees in Support of Award of Sanctions Under Fed. R. Civ. P. 37 (“Memorandum”) (ECF No. 51).
12   Plaintiff Sunlighten, Inc. filed a Response to Defendant’s Memorandum of Fees in Support of Award
13   of Sanctions Under Fed. R. Civ. P. 37 (“Response”) (ECF No. 59). The full background leading to
14   Plaintiff’s Memorandum is found in the Court’s May 4, 2021, Order (EFC No. 49). This background
15   is not repeated here.
16   I.     DISCUSSION
17          A.      Attorneys’ Fees
18          The Court “has a great deal of discretion in determining the reasonableness of the fee and, as
19   a general rule, [an appellate court] will defer to its determination ... regarding the reasonableness of
20   the hours claimed by the [movant].” Prison Legal News v. Schwarzenegger, 608 F.3d 446, 453 (9th
21   Cir. 2010) (quoting Gates v. Deukmejian, 987 F.2d 1392, 1398 (9th Cir. 1992)). When considering
22   reasonable attorney’s fees, the Court must review the “prevailing market rates in the relevant
23   community” comparing hourly rates charged by “lawyers of reasonably comparable skill, experience
24   and reputation.” Soule v. P.F. Chang’s China Bistro, Inc., Case No. 2:18-cv-02239-GMN-GWF,
25   2019 WL 3416667, at *1 (D. Nev. July 26, 2019) (quoting Blum v. Stenson, 465 U.S. 886, 895-96
26   n. 11 (1984)). This is a two-step process requiring the Court to first “calculate the lodestar figure by
27   taking the number of hours reasonably expended on the” motion at issue and multiplying that number
28   “by a reasonable hourly rate.” Fischer v. SJP-P.D. Inc., 214 F.3d 1115, 1119 (9th Cir. 2000) (citing
                                                       1
 1   Hensley v. Eckerhart, 461 U.S. 424, 433 (1983)) (internal quotation marks omitted). The second

 2   step requires the Court to consider adjusting the lodestar upward or downward, something done

 3   “only on rare and exceptional occasions, … using a multiplier based on factors not subsumed in the

 4   initial calculation of the lodestar.” Soule, 2019 WL 3416667, at *1 (citing Van Gerwin v. Guarantee

 5   Mut. Life Co., 214 F.3d 1041, 1045 (9th Cir. 2000)) (internal brackets removed).

 6          Here, Defendant asks the Court to find hourly rates of $300 for Mr. Gile and $110 for his

 7   paralegal/law clerk. ECF No. 51 at 3. Plaintiff does not argue that these rates are unreasonable.

 8   Given that Defendant cited multiple examples in cases where this Court allowed similar rates and

 9   Plaintiff did not raise the rates as an issue in the Response, the Court finds these rates to be

10   reasonable.

11          B.      Time Billed

12          “District courts possess the necessary discretion to adjust the amounts awarded to address

13   excessive and unnecessary effort expended in a manner not justified by the case.” Ballen v. City of

14   Redmond, 466 F.3d 736, 746 (9th Cir. 2006). This includes “time spent reviewing work of other

15   attorneys as duplicative” (Melancon v. Harrah’s Entertainment, Inc., Case No. 2:08-cv-00212-RCJ-

16   RJJ, 2010 WL 11639687, at *4 (D. Nev. Feb. 26, 2010)), as well as entries on time reports that fails

17   “to delineate what work was performed in each entry” and thus appear duplicative. American

18   General Life Ins. Co. v. Futrell, Case No. 2:11-cv-00977-PMP-CWH, 2012 WL 4962997, at*4 (D.

19   Nev. Oct. 16, 2012). Ultimately, when reviewing hours claimed by the party to whom fees have

20   been awarded, the Court may exclude hours arising from overstaffing, duplication, excessiveness or

21   that are otherwise unnecessary. See, e.g., Hensley, 461 U.S. at 433; see also Cruz v. Alhambra

22   School Dist., 601 F.Supp.2d 1183, 1191 (C.D. Cal. 2009). Finally, it is always Plaintiffs’ burden to

23   establish that the fees they seek are reasonable. Soule, 2019 WL 3416667, at *1 (citing Camacho v.

24   Bridgeport Fin., Inc., 523 F.3d 973, 980 (9th Cir. 2008)).

25          Defendant seeks to recover attorneys’ fees for 42.7 billable hours at the above hourly rates

26   of $300 for attorney time and $110 for paralegal/law clerk time. ECF No. 51-1 at 4. Defendant

27   provided a detailed list of tasks in Exhibits A and B of the Memorandum. See ECF No. 51-1 at 3 to

28   4, ECF No. 51-2. The Court finds that not all of this time is recoverable. In the prior Order (ECF

                                                     2
 1   No. 49), the Court ordered that “Plaintiff shall be required to pay reasonable fees and costs incurred

 2   by Defendant for bringing its Motion to Compel [(ECF No. 36)].” ECF No. 49 at 3. The entries on

 3   December 4, 2020 (review responses to discovery for a total of .6 or $180.00); December 13, 2020

 4   (email exchange between defense counsel and his paralegal for .2 or $60.00); December 13, 2020

 5   (review responses to discovery for a total of .5 or $112.00); and, December 15, 2020 (email to client

 6   for a total of .2 or $60.00) are not sufficiently related to the Motion to Compel to justify requiring

 7   Plaintiff to pay these fees.

 8           Defendant is correct that a party moving for attorneys’ fees may also recover fees for the

 9   time expended in filing a motion for attorneys’ fees. SOC-SMG, Inc. v. Christian & Timbers, LLC,

10   Case No. 3:08-CV-00392-ECR-VPC, 2010 WL 2085076, at *7 (D. Nev. May 20, 2010) (citing

11   Anderson v. Dir., Off. Of Workers Comp. Programs, 91 F.3d 1322, 1325 (9th Cir. 1996)). However,

12   the Court also has discretion “to reduce fees-on-fees to the extent of the applicant’s success on the

13   underlying fees.” SOC-SMG, Inc., 2010 WL 2085076, at *7 (citing Thompson v. Gomez, 45 F.3d

14   1365, 1368 (9th Cir. 1995)).

15           In determining the final amount of attorneys’ fees owed to Defendant, the Court first removes

16   all of the above disallowed entries from the calculation. The Court also disallows two entries that

17   do not contain descriptions, totaling $210.00. See ECF No. 51-2 at 17, 27. This decreases the

18   amount provided by Defendant by $622.00, leaving the total amount spent on the Motion to Compel

19   as $5,066.00 (as opposed to the Defendant’s calculation of $5,688.00).                 This represents

20   approximately 90% of the Defendant’s request for the underlying fees. Using the fees-on-fees rule

21   from Thompson, the Court reduces the Defendant’s calculation for the value of work on the

22   Memorandum to $1,912.50 (as opposed to Defendant’s calculation of $2,125.00). Adding the value

23   of the work on the Motion to Compel to the value of the work on the Memorandum, the Court arrives

24   at a grand total of $6,978.50.

25           C.      Party Responsible to Pay Sanction

26           Defendant requests the Court hold Plaintiff and Plaintiff’s counsel jointly and severally liable

27   for the attorneys’ fees award. ECF No. 51 at 8. Rule 37(a)(5) sanctions may be issued against a

28   party, a party’s attorney, or both. Fed. R. Civ. P. 37(a)(5). The Court therefore has authority under

                                                       3
 1   Rule 37 to award fees against a party and its counsel jointly and severally. See, e.g., Toth v. Trans

 2   World Airlines, Inc., 862 F.2d 1381, 1387 (9th Cir. 1988). Responsibility may fall to both the party

 3   and counsel jointly and severally when it is unclear from the record which is less blameworthy than

 4   the other. Nationstar Mortg., LLC v. Flamingo Trails No. 7 Landscape Maint. Ass’n, 316 F.R.D.327

 5   (D. Nev. 2016). Nonetheless, sanctions against counsel are a step too far for this Court to take.

 6   There is nothing that Defendant presents showing that Plaintiff’s counsel is responsible for Plaintiff’s

 7   delay in producing discovery documents. For this reason, the Court awards sanctions against

 8   Plaintiff only.

 9   II.     ORDER

10           Accordingly,

11           IT IS HEREBY ORDERED that the Memorandum of Fees in Support of Award of Sanctions

12   Under Fed. R. Civ. P. 37 (ECF No. 51) is GRANTED in the amount of $6,978.50.

13           IT IS FURTHER ORDERED that Plaintiff shall pay this amount to Defendant’s Counsel

14   within thirty (30) days of the date of this Order.

15           Dated this 15th day of July, 2021.

16

17

18
                                                    ELAYNA J. YOUCHAH
19                                                  UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27

28
                                                          4
